              Case 2:21-cv-00196-CLB Document 22 Filed 09/13/21 Page 1 of 4




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2
     District of Nevada
 3   Nevada Bar No. 14853

 4   ALLISON J. CHEUNG, CSBN 244651
     Special Assistant United States Attorney
 5   160 Spear Street, Suite 800
     San Francisco, California 94105
 6   Telephone: (415) 977-8942
     Facsimile: (415) 744-0134
 7   E-Mail: allison.cheung@ssa.gov

 8   Attorneys for Defendant

 9

10

11                                   UNITED STATES DISTRICT COURT

12                                         DISTRICT OF NEVADA

13   SUSAN N. OLIMPIADA,                          )
                                                  )   Case No.: 2:21-cv-00196-CLB
14                 Plaintiff,                     )
                                                  )   UNOPPOSED MOTION FOR EXTENSION OF
15          vs.                                   )   TIME
                                                  )
16                                                )   (FIRST REQUEST)
     KILOLO KIJAKAZI,                             )
17   Acting Commissioner of Social Security,1     )
                                                  )
18                 Defendant.                     )

19

20

21

22

23

24
     1
25     Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule
     25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted, therefore, for
26   Andrew Saul as the defendant in this suit. No further action need be taken to continue this suit by
     reason of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
                 Case 2:21-cv-00196-CLB Document 22 Filed 09/13/21 Page 2 of 4




 1          Defendant, the Acting Commissioner of Social Security (the “Commissioner”), through the
 2   undersigned counsel, hereby requests an extension of time to file her Cross-Motion to Affirm and Response
 3   to Plaintiff’s Motion for Reversal and/or Remand in this case. In support of this request, the Commissioner

 4   respectfully states as follows:

 5          1.       Primary responsibility for handling this case has been delegated to the Office of the

 6   Regional Chief Counsel, Region IX, in San Francisco, California (the “Region IX Office”).

 7          2.       Defendant’s response to Plaintiff’s opening brief is currently due on September 20, 2021.

 8   Defendant has not previously requested an extension of time for this deadline.

 9          3.       The Region IX Office currently handles all district and circuit court litigation involving
     the Social Security program arising in Arizona, California, Hawai‘i, Nevada, and Guam.
10
            4.       The Region IX Office employs 47 staff attorneys, of whom 27 handle civil litigation
11
     involving the Social Security program in these eight assigned jurisdictions, at least part-time. Between
12
     July 15, 2021, and August 14, 2021, the Region IX Office had 247 district court briefs due in the
13
     jurisdictions it handles. In addition, the Region IX Office had five appellate cases requiring briefing
14
     before the United States Court of Appeals for the Ninth Circuit during that period.
15
            5.       In addition to this “program” litigation, the 27 staff attorneys in the Region IX Office
16
     maintain other workload responsibilities, with most of them dedicating 40 percent or more of their time
17
     to these workloads. The Region IX Office provides a full range of legal services as counsel for the Social
18
     Security Administration, in a region that covers four states (including the most populous state in the
19
     nation) and three territories. These other workloads include employment litigation; civil rights
20
     investigations; bankruptcy matters; and requests for legal advice on wide-ranging topics, including
21
     employee conduct and performance, reasonable accommodation, hostile work environment, ethics,
22
     Privacy Act and disclosure, torts, property, and contracts.
23
            6.       The undersigned attorney has 13 briefs due in district court cases over the next month.
24
     This number is expected to increase in the next week, with more Plaintiff’s briefs to be filed. In addition
25
     to cases in the active briefing stage, the undersigned must also allocate time to work on cases in other
26
     stages of litigation. Since Plaintiff’s motion was filed, the undersigned has worked on over 25 district


     Unopposed Mot. for Ext.; No. 2:21-cv-00196-CLB 1
                    Case 2:21-cv-00196-CLB Document 22 Filed 09/13/21 Page 3 of 4




 1   court cases at varying stages of litigation. Counsel is also responsible for other substantive non-litigation
 2   matters in the Region IX Office.
 3             7.       Due to the volume of the overall workload within the Region IX Office, neither the
 4   undersigned attorney nor another attorney in the Region IX Office anticipate being able to complete
 5   briefing by the current due date of September 20, 2021. Therefore, Defendant seeks an extension of 30

 6   days, until October 20, 2021 to respond to Plaintiff’s motion.

 7             8.       This request is made in good faith and is not intended to delay the proceedings in this

 8   matter.

 9             9.       On September 10, 2021, counsel for Defendant conferred with Plaintiff’s counsel, who has

10   no opposition to this motion.

11             WHEREFORE, Defendant requests until October 20, 2021, to respond to Plaintiff’s Motion for
     Reversal and/or Remand.
12

13
               Dated: September 10, 2021
14
                                                              CHRISTOPHER CHIOU
15                                                            Acting United States Attorney

16                                                            /s/ Allison J. Cheung
                                                              ALLISON J. CHEUNG
17                                                            Special Assistant United States Attorney

18

19

20

21                                                            IT IS SO ORDERED:

22
                                                              UNITED STATES MAGISTRATE JUDGE
23
                                                                             September 13, 2021
                                                              DATED: ___________________________
24

25

26



     Unopposed Mot. for Ext.; No. 2:21-cv-00196-CLB 2
               Case 2:21-cv-00196-CLB Document 22 Filed 09/13/21 Page 4 of 4




 1                                          CERTIFICATE OF SERVICE
 2
             I, the undersigned, am a citizen of the United States and am at least eighteen years of age. My
 3
     business address is 160 Spear Street, Suite 800, San Francisco, California 94105. I am not a party to the
 4
     above-entitled action. On the date set forth below, I caused service of UNOPPOSED MOTION FOR
 5
     EXTENSION OF TIME on the following parties by electronically filing the foregoing with the Clerk of
 6
     the District Court using its ECF System, which provides electronic notice of the filing:
 7

 8           Marc Kalagian
             marc.kalagian@rksslaw.com
 9           Attorney for Plaintiff
10
     I declare under penalty of perjury that the foregoing is true and correct.
11

12           Dated: September 10, 2021
13
                                                           /s/ Allison J. Cheung
14                                                         ALLISON J. CHEUNG
                                                           Special Assistant United States Attorney
15

16

17

18

19

20

21

22

23

24

25

26



     Unopposed Mot. for Ext.; No. 2:21-cv-00196-CLB
